Exhibit 10.13

 



AMENDED PROMISSORY NOTE

 



$1,000,000 May 20th, 2019

 

On or about October 18th, 2018, the parties hereto did execute that certain
Promissory Note in the principal amount of $1,000,000 (the “Note”). The parties
hereto now wish to amend the terms and conditions of the aforesaid Note,
consistent with the terms and conditions contained hereinbelow. It is the
intention of the parties to this Amended Note (the “Amended Note”) that this
Amended Note shall replace in part the prior Note as indicated hereon. The
personal guarantees provided in the original note shall remain in place.

 

FOR VALUE RECEIVED, urban-gro, Inc., a Colorado corporation (“Borrower”)
promises to pay to James Lowe or his assigns (the “Lender”, and together with
the Borrower, the “Parties”), and his successors and assigns or heirs and
personal representatives, as applicable, in lawful money of the United States of
America, the principal sum of One Million Dollars ($1,000,000), together with
interest on the unpaid principal balance at the rate of Nine percent (9%) per
annum. The Effective Date of this Amended Note shall be May 1, 2019.

 

1.          DEFINITIONS AND CONSTRUCTION.

 

1.1          Definitions. As used in this Amended Note, the definitions included
in “Section 1, Definitions” of the original Note shall have the same meanings,
except as provided herein.

 

2.        LOAN AND TERMS OF PAYMENT. Borrower acknowledges the receipt on the
Closing Date of the original Note of the principal amount of One Million Dollars
($1,000,000). Section 2 of the Note shall be amended to read as follows:

 

2.1          Payment Schedule. During the term of this Note, interest only
payments equal to .75% of the then outstanding principal balance of this Note
shall be due and payable in arrears to the Noteholder on each Interest Payment
Date. The aggregate unpaid principal amount of the Loan, all accrued and unpaid
interest and all other amounts payable under this Note shall be due and payable
on the Maturity Date.

 

2.2          Optional Prepayment. The Borrower may prepay the Loan in whole or
in part at any time or from time to time without penalty or premium by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. No prepaid amount may be re-borrowed.

 

2.3          Maturity Date. The Note matures on December 31, 2019.

 

2.4          Additional Consideration. Borrower issued an option to Lender,
which shall remain in effect herein. As additional consideration provided for
extending the loan, Borrower shall issue Ten Thousand (10,000) shares of its
Common Stock to Lender upon execution hereof.

 

2.5          Right to Cure. In the event Borrower fails to make payment of
principal and/or interest after such payment is due and payable under this Note
and Borrower shall have the right to cure such default within sixty (60) days
from such default.

 

The balance of the contents of the original Note shall remain as originally
stated and are incorporated herein as if set forth.

 

 

 

 1 

 



 

IN WITNESS WHEREOF, Borrower has caused this Amended Note to be executed as of
the date first above written.

 

 



 

urban-gro, Inc.

 

By: _______________________________

Name: _____________________________

Title: ______________________________

 

 

James Lowe

 

By: _______________________________

Name: _____________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 2 





